EXHIBIT 10.58
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
STATE OF MICHIGAN
OFFICE OF FINANCIAL AND INSURANCE REGULATION
LANSING, MICHIGAN

         
Written Agreement by and among
       
 
       
CITIZENS REPUBLIC BANCORP, INC.
      Docket Nos. 10-159-WA/RB-HC
Flint, Michigan
      10-159-WA/RB-SM
 
       
CITIZENS BANK
       
Flint, Michigan
       
 
       
FEDERAL RESERVE BANK OF
       
CHICAGO
       
Chicago, Illinois
       
 
       
and
       
 
       
MICHIGAN OFFICE OF FINANCIAL
       
AND INSURANCE REGULATION
       
Lansing, Michigan
       

     WHEREAS, in recognition of their common goal to maintain the financial
soundness of Citizens Republic Bancorp, Inc., Flint, Michigan (“Citizens”), a
registered bank holding company, and its subsidiary bank, Citizens Bank, Flint,
Michigan (the “Bank”), a state-chartered bank that is a member of the Federal
Reserve System, Citizens, the Bank, the Federal Reserve Bank of Chicago (the
“Reserve Bank”), and the Michigan Office of Financial and Insurance Regulation
(the “OFIR”) have mutually agreed to enter into this Written Agreement (the
“Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, on July 22, 2010, Citizens’ and the Bank’s boards of directors, at
duly constituted meetings, adopted resolutions authorizing and directing
Cathleen H. Nash to consent to this Agreement on behalf of Citizens and the
Bank, and consenting to compliance with each and every applicable provision of
this Agreement by Citizens, the Bank, and their institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).
     NOW, THEREFORE, Citizens, the Bank, the Reserve Bank, and the OFIR agree as
follows:
Source of Strength
     1. The board of directors of Citizens shall take appropriate steps to fully
utilize Citizens’ financial and managerial resources, pursuant to section 225.4
(a) of Regulation Y of the Board of Governors of the Federal Reserve System (the
“Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength
to the Bank, including, but not limited to, taking steps to ensure that the Bank
complies with this Agreement and any other supervisory action taken by the
Reserve Bank or the OFIR.
Management Review
     2. Within 60 days of this Agreement, the boards of directors of Citizens
and the
     Bank shall complete an assessment of the Bank’s management and staffing
needs (the “Management Review”). The primary purpose of the review shall be to
aid in the development of a suitable management structure commensurate with the
size and complexity of the Bank that is adequately staffed by qualified
personnel. The Management Review shall, at a minimum, address, consider, and
include:

2



--------------------------------------------------------------------------------



 



          (a) The identification of the type and number of senior executive
officers needed to manage and supervise properly the affairs of the Bank;
          (b) an evaluation of each senior executive officer to determine
whether the individual possesses the ability, experience, and other
qualifications necessary to perform competently present and anticipated duties,
including the ability to comply with applicable laws and regulations, adhere to
the Bank’s established policies and procedures, restore and maintain the Bank to
a safe and sound condition, and comply with the requirements of this Agreement;
and
          (c) the identification of present and future management and staffing
needs for each area of the Bank, particularly in the areas of credit risk
management, credit administration, and problem asset resolution.
     3. Within 30 days of completion of the Management Review, the boards of
directors of Citizens and the Bank shall submit a written management plan to the
Reserve Bank and the OFIR that includes the findings and conclusions of the
Management Review and describes the specific actions that the boards of
directors will take to strengthen the Bank’s management and to hire, as
necessary, additional or replacement personnel.
Credit Risk Management
     4. Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the OFIR an acceptable written plan to strengthen credit risk
management practices. The plan shall, at a minimum, address, consider, and
include:
          (a) Procedures to periodically review and revise risk exposure limits
to address changes in market conditions;

3



--------------------------------------------------------------------------------



 



          (b) procedures to identify, limit, and manage concentrations of
credit, including, but not limited to, establishment of concentration of credit
risk tolerances or limits by types of loan products, geographic locations, and
other common risk characteristics, and for commercial real estate, consistency
with the Interagency Guidance on Concentrations in Commercial Real Estate
Lending, Sound Risk Management Practices, dated December 12, 2006 (SR 07-1);
          (c) a schedule for reducing and the means by which the Bank will
reduce the level of concentrations, and timeframes for achieving the reduced
levels;
          (d) enhanced stress testing of loan portfolio segments; and
          (e) strategies to minimize credit losses and reduce the level of
problem assets.
Credit Administration
     5. Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the OFIR an acceptable written enhanced credit administration program
that shall, at a minimum, address, consider, and include:
          (a) Policies and procedures for the modification of construction
loans, including, but not limited to: (i) documented analysis of the borrower’s
income and other repayment sources, and overall debt service ability; and
(ii) the value of any collateral; and
          (b) policies and procedures for the appropriate use of deficiency
notes.
Asset Improvement
     6. The Bank shall not, directly or indirectly, extend, renew, or
restructure any credit to or for the benefit of any borrower, including any
related interest of the borrower, whose loans or other extensions of credit were
criticized in the asset quality target examination of the Bank conducted by the
Reserve Bank and the OFIR that commenced on March 8, 2010 (the “Asset

4



--------------------------------------------------------------------------------



 



Quality Examination”) or in any subsequent report of examination, without the
prior approval of a majority of the full board of directors or a designated
committee thereof. The board of directors or its committee shall document in
writing the reasons for the extension of credit, renewal, or restructuring,
specifically certifying that: (i) the Bank’s risk management policies and
practices for loan workout activity are acceptable; (ii) the extension of credit
is necessary to improve and protect the Bank’s interest in the ultimate
collection of the credit already granted and maximize its potential for
collection; (iii) the extension of credit reflects prudent underwriting based on
reasonable repayment terms and is adequately secured; and all necessary loan
documentation has been properly and accurately prepared and filed; (iv) the Bank
has performed a comprehensive credit analysis indicating that the borrower has
the willingness and ability to repay the debt as supported by an adequate
workout plan, as necessary; and (v) the board of directors or its designated
committee reasonably believes that the extension of credit will not impair the
Bank’s interest in obtaining repayment of the already outstanding credit and
that the extension of credit or renewal will be repaid according to its terms.
The written certification shall be made a part of the minutes of the meetings of
the board of directors or its committee, as appropriate, and a copy of the
signed certification, together with the credit analysis and related information
that was used in the determination, shall be retained by the Bank in the
borrower’s credit file for subsequent supervisory review. For purposes of this
Agreement, the term “related interest” is defined as set forth in section
215.2(n) of Regulation O of the Board of Governors.
     7. (a) Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the OFIR an acceptable written plan designed to improve the
Bank’s position through repayment, amortization, liquidation, additional
collateral, or other means on other real estate

5



--------------------------------------------------------------------------------



 



owned (“OREO”) and on each loan or other asset in excess of $5 million that
(i) is past due as to principal or interest more than 90 days as of the date of
this Agreement; (ii) is on the Bank’s problem loan list; or (iii) was adversely
classified in the Asset Quality Examination. In developing the plan for each
loan, the Bank shall, at a minimum, review, analyze, and document the financial
position of the borrower, including source of repayment, repayment ability, and
alternative repayment sources, as well as the value and accessibility of any
pledged or assigned collateral, and any possible actions to improve the Bank’s
collateral position.
          (b) Within 30 days of the date that the Bank acquires OREO or that any
additional loan or other asset in excess of $5 million becomes past due as to
principal or interest for more than 90 days, is on the Bank’s problem loan list,
or is adversely classified in any subsequent report of examination of the Bank,
the Bank shall submit to the Reserve Bank and the OFIR an acceptable written
plan to improve the Bank’s position on such loan or asset.
          (c) Within 30 days after the end of each calendar quarter thereafter,
the Bank shall submit a written progress report to the Reserve Bank and the OFIR
to update each asset improvement plan, which shall include, at a minimum, the
carrying value of the loan or other asset and changes in the nature and value of
supporting collateral, along with a copy of the Bank’s current problem loan
list, a list of all loan renewals and extensions without full collection of
interest in the last quarter, and past due/non-accrual report. The board of
directors shall review the progress reports before submission to the Reserve
Bank and the OFIR and shall document the review in the minutes of the board of
directors’ meetings.
Allowance for Loan and Lease Losses
     8. (a) Within 10 days of this Agreement, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Asset

6



--------------------------------------------------------------------------------



 



Quality Examination that have not been previously collected in full or charged
off. Thereafter the Bank shall, within 30 days from the receipt of any federal
or state report of examination, charge off all assets classified “loss” unless
otherwise approved in writing by the Reserve Bank and the OFIR.
          (b) Within 60 days of this Agreement, the Bank shall review and revise
its allowance for loan and lease losses (“ALLL”) methodology consistent with
relevant supervisory guidance, including the Interagency Policy Statements on
the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR 01-17 (Sup)) and
December 13, 2006 (SR 06-17), and the findings and recommendations regarding the
ALLL set forth in the Asset Quality Examination and the Annual Full-Scope Report
of Examination, dated June 24, 2010, and submit a description of the revised
methodology to the Reserve Bank and the OFIR. The revised ALLL methodology shall
be designed to maintain an adequate ALLL and shall address, consider, and
include, at a minimum, continued reliability of the Bank’s loan grading system,
the volume of criticized loans, concentrations of credit, the current level of
past due and nonperforming loans, past loan loss experience, evaluation of
probable losses in the Bank’s loan portfolio, including adversely classified
loans, and the impact of market conditions on loan and collateral valuations and
collectability.
          (c) Within 90 days of this Agreement, the Bank shall submit to the
Reserve Bank and the OFIR an acceptable written program for the maintenance of
an adequate ALLL. The program shall include policies and procedures to ensure
adherence to the revised ALLL methodology and provide for periodic reviews and
updates to the ALLL methodology, as appropriate. The program shall also provide
for a review of the ALLL by the board of directors on at least a quarterly
calendar basis. Any deficiency found in the ALLL shall be remedied in the

7



--------------------------------------------------------------------------------



 



quarter it is discovered, prior to the filing of the Consolidated Reports of
Condition and Income, by additional provisions. The board of directors shall
maintain written documentation of its review, including the factors considered
and conclusions reached by the Bank in determining the adequacy of the ALLL.
During the term of this Agreement, the Bank shall submit to the Reserve Bank and
the OFIR, within 30 days after the end of each calendar quarter, a written
report regarding the board of directors’ quarterly review of the ALLL and a
description of any changes to the methodology used in determining the amount of
ALLL for that quarter.
Capital Plan
     9. Within 60 days of this Agreement, Citizens and the Bank shall submit to
the Reserve Bank and the OFIR an acceptable joint written plan to maintain
sufficient capital at Citizens on a consolidated basis, and the Bank as a
separate legal entity on a stand-alone basis. The plan shall, at a minimum,
address, consider, and include:
          (a) Citizens’ current and future capital requirements, including
compliance with the Capital Adequacy Guidelines for Bank Holding Companies:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and D of
Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and D);
          (b) the Bank’s current and future capital requirements, including
compliance with the Capital Adequacy Guidelines for State Member Banks:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and B of
Regulation H of the Board of Governors (12 C.F.R. Part 208, App. A and B);
          (c) the adequacy of the Bank’s capital, taking into account the volume
of classified assets, concentrations of credit, the adequacy of the ALLL,
current and projected asset

8



--------------------------------------------------------------------------------



 



growth, projected retained earnings, anticipated and contingency funding needs,
and the results of the consolidated organization’s stress testing and capital
planning process;
          (d) the source and timing of additional funds to fulfill Citizens’ and
the Bank’s future capital requirements; and
          (e) the requirements of section 225.4(a) of Regulation Y of the Board
of Governors that Citizens serve as a source of strength to the Bank.
     10. (a) Citizens and the Bank shall notify the Reserve Bank and the OFIR,
in writing, no more than 30 days after the end of any calendar quarter in which
any of Citizens’ consolidated capital ratios or the Bank’s capital ratios (total
risk-based, Tier 1 risk-based, or leverage) fall below the approved capital
plan’s minimum ratios. Together with the notification, Citizens and the Bank
shall submit an acceptable written plan that details the steps Citizens or the
Bank, as appropriate, will take to increase Citizens’ or the Bank’s capital
ratios to or above the approved capital plan’s minimums.
          (b) Management of Citizens and the Bank shall monitor adherence to the
capital plan and, on a monthly basis, report to the boards of directors of
Citizens and the Bank the capital position and capital needs of the consolidated
organization and the Bank.
Earnings Plan and Budget
     11. (a) Within 90 days of this Agreement, the Bank shall submit to the
Reserve Bank and the OFIR a written business plan for the remainder of 2010 to
improve the Bank’s earnings and overall condition. The plan, at a minimum, shall
provide for or describe:
               (i) a realistic and comprehensive budget for the remainder of
calendar year 2010, including income statement and balance sheet projections;
and

9



--------------------------------------------------------------------------------



 



               (ii) a description of the operating assumptions that form the
basis for, and adequately support, major projected income, expense, and balance
sheet components.
          (b) A business plan and budget for each calendar year subsequent to
2010 shall be submitted to the Reserve Bank and the OFIR at least 30 days prior
to the beginning of that calendar year.
Funds and Interest Rate Risk Management
     12. Within 60 days of this Agreement, Citizens and the Bank shall submit to
the Reserve Bank and the OFIR an acceptable written plan designed to enhance
management of the Bank’s liquidity position.
     13. Within 60 days of this Agreement, Citizens and the Bank shall submit to
the Reserve Bank and the OFIR a revised written contingency funding plan that,
at a minimum, identifies available sources of liquidity and includes enhanced
adverse scenario planning.
     14. Within 60 days of this Agreement, Citizens and the Bank shall submit to
the Reserve Bank and the OFIR an acceptable written plan to improve interest
rate risk management practices that are appropriate for the size and complexity
of the organization.
Dividends and Distributions
     15. (a) Citizens and the Bank shall not declare or pay any dividends
without the prior written approval of the Reserve Bank, the Director of the
Division of Banking Supervision and Regulation of the Board of Governors (the
“Director”), and, as to the Bank, the OFIR.
          (b) Citizens shall not take any other form of payment representing a
reduction in capital from the Bank without the prior written approval of the
Reserve Bank.

10



--------------------------------------------------------------------------------



 



          (c) Citizens and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
          (d) All requests for prior approval shall be received at least 30 days
prior to the proposed dividend declaration date, proposed distribution on
subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information, as appropriate, on the parent’s capital, earnings, and cash flow;
the Bank’s capital, asset quality, earnings and ALLL needs; and identification
of the sources of funds for the proposed payment or distribution. For requests
to declare or pay dividends, Citizens and the Bank, as appropriate, must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
     16. (a) Citizens and its nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
          (b) Citizens shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.

11



--------------------------------------------------------------------------------



 



Compliance with Laws and Regulations
     17. (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Citizens and
the Bank shall comply with the notice provisions of section 32 of the FDI Act
(12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).
          (b) Citizens and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).
Compliance with Agreement
     18. (a) Within 10 days of this Agreement, Citizens and the Bank’s boards of
directors shall appoint a joint compliance committee (the “Compliance
Committee”) to monitor and coordinate Citizens’ and the Bank’s compliance with
the provisions of this Agreement. The Compliance Committee shall include a
majority of outside directors who are not executive officers or principal
shareholders of Citizens and the Bank, as defined in sections 215.2(e)(1) and
215.2(m)(1) of Regulation O of the Board of Governors (12 C.F.R. §§ 215.2(e)(1)
and 215.2(m)(1)). At a minimum, the Compliance Committee shall meet at least
monthly, keep detailed minutes of each meeting, and report its findings to the
boards of directors of Citizens and the Bank.
          (b) Within 30 days after the end of each calendar quarter following
the date of this Agreement, the Bank shall submit to the Reserve Bank and the
OFIR written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof.

12



--------------------------------------------------------------------------------



 



Approval and Implementation of Plans and Programs
     19. (a) The Bank and, as applicable, Citizens shall submit written plans
and programs that are acceptable to the Reserve Bank and the OFIR within the
applicable time periods set forth in paragraphs 4, 5, 7, 8(c), 9, 10, 12, 13,
and 14 of this Agreement.
          (b) Within 10 days of approval by the Reserve Bank and the OFIR, the
Bank and, as applicable, Citizens shall adopt the approved plans and programs.
Upon adoption, Citizens and the Bank shall promptly implement the approved plans
and programs, and thereafter fully comply with them.
          (c) During the term of this Agreement, the approved plans and programs
shall not be amended or rescinded without the prior written approval of the
Reserve Bank and the OFIR.
Communications
     20. All communications regarding this Agreement shall be sent to:

  (a)   Mr. Douglas J. Kasl
Vice President
Federal Reserve Bank of Chicago
230 South LaSalle Street
Chicago, Illinois 60604

  (b)   Mr. Gary L. Thielsen
Assistant Director, Bank and Trust Division
Michigan Office of Financial
and Insurance Regulation
Post Office Box 30220
Lansing, Michigan 48909-0220

  (c)   Ms. Cathleen H. Nash
President and Chief Executive Officer
Citizens Republic Bancorp and Citizens Bank
328 South Saginaw Street
Flint, Michigan 48502-2401

13



--------------------------------------------------------------------------------



 



Miscellaneous
     21. Notwithstanding any provision of this Agreement, the Reserve Bank and
the OFIR may, in their sole discretion, grant written extensions of time to
Citizens and the Bank to comply with any provision of this Agreement.
     22. The provisions of this Agreement shall be binding upon Citizens, the
Bank, and their institution-affiliated parties, in their capacities as such, and
their successors and assigns.
     23. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the OFIR.
     24. The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, the OFIR, or any other federal
or state agency from taking any other action affecting Citizens, the Bank, or
any of their current or former institution-affiliated parties and their
successors and assigns.

14



--------------------------------------------------------------------------------



 



     25. Pursuant to Section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under Section 8 of the FDI
Act (12 U.S.C. § 1818).
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the 28th day of July, 2010.

                  CITIZENS REPUBLIC BANCORP, INC.       FEDERAL RESERVE BANK
OF CHICAGO
 
               
By:
  /s/ Cathleen H. Nash       By:   /s/ Douglas J. Kasl
 
               
 
  Cathleen H. Nash           Douglas J. Kasl
 
              Vice President
 
                CITIZENS BANK       MICHIGAN OFFICE OF FINANCIAL
AND INSURANCE REGULATION
 
               
By:
  /s/ Cathleen H. Nash       By:   /s/ Stephen R. Hilker
 
               
 
  Cathleen H. Nash           Stephen R. Hilker
 
              Chief Deputy Commissioner

15